Response to Arguments
Applicant’s arguments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of Claim 7 has been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections of the Claims have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependents are allowable because the Prior Art does not anticipate or make obvious the first alignment channel has an elongated opening in a side parallel to a length of the first keder rail.
Claim 21 and its dependents are allowable because the Prior Art does not anticipate or make obvious the depressed channel in open communication with the at least one mounting aperture and shaped to receive a fastener element in a secure position that resists rotational movement of the fastener element.
Claim 23 is allowable because the Prior Art does not anticipate or make obvious the keder rail includes two elongated keder channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635